On order of the Court, notice is hereby given pursuant to GCR 1963, 933, that the Supreme Court proposes an amendment to GCR 1963, 823, to read as follows (new matter in italics):
Rule 823. Checklist of Steps on Appeal to Court of Appeals.
The appellate process for appeals to the Court of Appeals is governed by the rules in chapter 80. This rule is intended to serve as a checklist for the ordinary appeal to the Court of Appeals.
.1 Steps by Appellant in Appeals as of Right. Within the 20-day period (subrule 803.1) for taking appeals as of right, the following steps should be taken by the appellant:
(1H9) — Unchanged.
(10) Notify attorney general of any challenge to constitutionality of a statute and fie proof of service of said notice with the clerk (subrule 806.9).
The following steps may be taken without the limitation of the 20-day period:
Present (10H15) renumbered (11H16).
.2 — Unchanged.
.3 Steps by Appellant in Appeals by Leave. Except in delayed appeals, or where additional time is granted by the rules, steps (1H3) should be taken within the 20-day period for taking appeals as of right and step (4) thereafter:
(1) — (4)—Unchanged.
Within 10 days after item (4), the following steps should be taken:
(5H7) — Unchanged.
(8) After leave to appeal is granted, the 20-day period for taking subsequent steps begins to run from the date of the order granting the appeal (subrule 803.2). Items (1) through (9) (10) of subrule 823.1 must be performed during such 20-day period except for item (2). Steps (49) (11) through (45) (16) of subrule 823.1 must be taken thereafter (subrule 803.2).
.4 — Unchanged.
*912A copy of this order shall be given to the Secretary of the State Bar of Michigan and to the Court Administrator, pursuant to GCR 1963, 933, and any comments with reference to the adoption of the proposed amended Rule 823 may be forwarded to the Chief Justice or Michigan Supreme Court Director of Legal Services on or before April 1, 1975.